DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 27 April 2021 which claims priority to PRO 63/016,226 and 62/794,464 filed 27 April 2020 and 18 January 2019 respectively and is a continuation in part of application 16/748,560 filed 21 January 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balluff (US 3,161,377)
- Regarding Claim 1. Balluff discloses an aircraft (A, fig. 1-2), comprising: 
a fuselage (illustrated by fig. 1 and 2); 
at least one primary airfoil (6) having a first upper surface (illustrated by fig. 4), the first upper surface having at least one recess (14) disposed therein (illustrated by fig. 4); 
at least one conduit (12) in fluid communication with the at least one recess (14, the wings are hollow and serve as conduits);
at least one ejector (14) disposed within the at least one recess (fig. 4 illustrates the ejector formed by the recess at the rear of the primary airfoil), the at least one ejector configured to receive compressed air via the at least one conduit (12), the at least one ejector configured to produce a propulsive efflux stream (fig. 1 illustrates the stream with arrows from the rear of the wing over the flaps, 13); and 
at least one secondary airfoil (13) coupled to the at least one primary airfoil (6, fig. 4 illustrates the arrangement) and having a second upper surface, the at least one ejector (14) being positioned such that the efflux stream flows over the second surface (fig. 4 illustrates the arrangement wherein the efflux stream flows over the upper surface of the second surface), the second surface being oriented so as to entrain the efflux stream to flow in a direction substantially perpendicular to the first upper surface (illustrated by arrows of fig. 1).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        3 August 2022